This action is in response to the amendment filed on 10/19/2021.
Claims 1-53, 55, 58, 60-63, 65, 68, 70-73 have been cancelled.
Claims 54, 56, 59, 64, 66, 69 and 74 have been amended.
Claim 75 is new.
Claims 54, 56-57, 59, 64, 66-67, 69, 74-75 are allowed.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection has been withdrawn as these claims have been amended.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For claim 54, 64 and 74, the following underlined claim limitation is not disclosed by any prior art: “…determining, by a lower layer of a terminal in a first duration, a first value of radio link quality of a radio link of the terminal and a second value of radio link quality of the radio link of the terminal, wherein the first value is obtained based on a channel state information-reference signal (CSI-RS), and the second value is obtained based on a reference signal in a downlink synchronization signal block (SS block); and sending, by the lower layer of the terminal, first indication information to a higher layer of the terminal upon determining that both the first value and the second value are less than or equal to a first threshold Qout, wherein the first indication information indicates that the radio link of the terminal is out of synchronization.”


Dimou (US20140153545A1) at para 53-54, the data plane link quality is based on measurements on CSI-RS, including, e.g., RSRP measurements, RSRQ measurements and CQI estimates for feedback. The data plane link quality may further be based on the signal strength received on the primary and/or secondary synchronization channels (PSS and SSS respectively). The quality of the link in data plane (i.e., user plane) can be measured in terms of CQI, CSI, or an equivalent. The absolute level of RSRP in the serving cell is considered as part of the handover decision. For instance, if the RSRP from the serving cell is below a given threshold, for instance, then a handover from serving cell may be triggered. For example, the network may require that that UE be attached to the neighboring (target) cell with the highest RSRP. A handover may be triggered even though the conditions are not satisfied. However, if the connection quality from the serving cell is sufficient to maintain connection (i.e., there is no immediate risk of radio link failure), a handover decision may be based on an evaluation of the relative link quality between neighboring cells. Accordingly, a threshold may be defined to indicate an acceptable risk of radio link failure. 
In Dimou, only the CSI-RS (RSRP or the first indication information) is considered to determine link quality based on the threshold during evaluation of the relative link quality between neighboring cells, and does not consider the link quality obtained from the Synchronization signal block. Hence Dimou does not disclose: “… sending, by the lower layer of the terminal, first indication information to a higher layer of the terminal upon determining that both the first value and the second value are less than or equal to a first threshold Qout, wherein the first indication information indicates that the radio link of the terminal is out of synchronization.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DEEPA BELUR/Primary Examiner, Art Unit 2472